Citation Nr: 1529290	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for bipolar disorder, currently assigned "staged" ratings of 30 percent prior to July 29, 2011, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to May 1990 and from February 1993 to September 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Chicago, Illinois RO, which in pertinent part granted service connection for anxiety disorder, rated 0 percent, effective from the date after the Veteran's separation from service.  An interim [September 2013] rating decision recharacterized the disability as bipolar disorder and increased the rating to 30 percent (also effective from the date following the Veteran's separation from service), and to 70 percent from July 29, 2011.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence; no such evidence was received.

Issues seeking service connection for bilateral hearing loss, bilateral knee disabilities, left shoulder disability, and telescoping colon and increased ratings for hypertension and gastroesophageal reflux disease, were raised in March 2015 testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2014).

The Veteran contends that his psychiatric disability has worsened since the most recent (June 2014) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his current psychiatric symptoms and resulting impairment.  He testified before the Board that his psychiatric disability causes him to miss work often and causes sleep impairment; that his wife has to remind him to shower because he does not think about it, and his memory has worsened to the point that he cannot remember anything unless he writes it down; that the disability causes difficulties in his job as a manager, because he shuts down and avoids "dealing with manager things" at work; and that the disability has worsened since the last VA examination; his wife testified that he can go days without sleeping.  An examination to assess the disability is indicated. ; 

Additionally, there appear to be records of VA psychiatric treatment that have not yet been associated with the record.  The Veteran testified that he has received continuous VA mental health treatment since 2010, with his most recent treatment occurring in December 2014.  The VA treatment records associated with the claims file are from June 2010 to June 2011, and then from September 2013 to June 2014, suggesting that records of treatment from June 2011 to September 2013 and since June 2014 remain outstanding.  Records of such treatment are pertinent (and may be critical) evidence in a claim for increase.  Notably, VA treatment records are constructively of record, and must be secured.  In addition, as impact on occupational functioning is a critical element in rating psychiatric disability, information bearing on that factor must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran has received for psychiatric disability since June 2011.  
The AOJ should also obtain (with assistance -authorization- from the Veteran, as needed) from the Veteran's employer information (in terms of days of work lost per year) regarding the extent of the Veteran's absences from work due to psychiatric disability.    

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms of the bipolar disorder (and their impact on occupational and social functions) in detail, and must include rationale with all opinions.

3.  The AOJ should then review the expanded record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

